 MONSANTO CHEMICAL COMPANY273MONSANTO CHEMICAL COMPANY, MUSCLE SHOALS CHLORINE CAUSTICPLANTandINTERNATIONAL ASSOCIATION OF MACHINISTS LODGENo. 1189 AFL, PETITIONERMONSANTO CHEMICAL COMPANY, MUSCLE SHOALS CHLORINE CAUSTICPLANTandMUSCLE SHOALS BUILDING TRADES COUNCIL AND INTER-NATIONAL UNION OF OPERATING ENGINEERS, LOCAL No.660 AFL,JOINT PETITIONER.CasesNos. 10-IBC-1967 and 10-RC-2028.January 14, 1953Decision and Direction of ElectionsUpon separate petitions filed under Section 9 (c) of the NationalLabor Relations Act, separate hearings were held before Paul L.Harper and Morgan C. Stanford, hearing officers. The hearingofficers' rulings made at the hearings are free from prejudicial errorand are hereby affirmed.As the two cases involved the same Employer and the same issues,they are hereby consolidated for purposes of decision.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer?3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer produces chlorine, hydrogen, and caustic sodaby an electrolytic process, all phases of which are interdependent andpart of a single, continuous operation.The entire plant is adminis-tered by a plant manager assisted by the maintenance superintendentin charge of maintenance and the manufacturing superintendent incharge of production.There is no prior history of collective bar-gaining.The Muscle Shoals Building and Trades Council and InternationalUnion of Operating Engineers, Local No. 660 AFL, hereinaftercalled the Joint Petitioner, requests a unit of all production and main-11Association of Machinists, the Petitioner in Case No. 10-RC-1967, inter-vened in Case No. 10-RC-2028.102 NLRB No. 29. 274DECISIONSOF NATIONALLABOR RELATIONS BOARDtenance employees.International Association of Machinists, herein-after called the IAM,seeks aunit consisting of the machinist, theoutsidemachinists (also referred to in the recordas maintenancemechanics (repairmen) ), and the maintenance mechanic (welder) or,in the alternative, IAM seeks a unit that would include, in additionto the employees in the unit first proposed, any other maintenanceemployees.The Employer contends that neither the original pro-posed unit nor any alternative unit of maintenance employees is ap-propriate, and that a plantwide unit is alone appropriate.We find, in accord with the customary policy of the Board, thatthe plantwide unit proposed by the Joint Petitioner may beappropriate.IAM seeks in its primary unit the machinist, the outside machinists,and themaintenancemechanic welder.The outside machinists spendmost of their time repairing and maintaining mechanical equipmentthroughout the plant, at times working with production employees.Some of the outside machinists are assigned to second and third shiftwork under the manufacturing superintendent, whereas others workonly the day shift, under the maintenance superintendent. In addi-tion to the outside machinists, the maintenance employees comprisethe machinists and welder, whom the IAM would include in its pri-mary unit, and certain"maintenancemechanics" classified as painters,pipefitters, electricians, and carpenters, as wellas a numberof laborers,and other unskilled employees, all of whom the IAM would excludefrom its primary unit.The outside machinists do not exercise anycraft skills; the record indicates that only the machinist and welderin the primary unit sought are true craftsmen.As the primary unitsought consists of only a segment of the maintenance employees, andis not a craft unit, we find that it is not appropriate.Contrary to the contention of the Employer, however, we find thata unitof all maintenanceemployees may constitute a separate appro-priate unit.In spite of the integration and interdependence of op-erations at the Employer's plant and the general pattern of plantwidebargaining in the chemical industry, we believe that, absent a historyof collective bargaining on a broader scale, the maintenance em-ployees at the instant plant have sufficient interests apart from pro-duction employees to warrant granting thema self-determinationelection 2Accordingly, we shall direct that separate elections be conductedamong the following groups of employees at the Employer's MuscleShoals plant :*Goodyear Tire and RubberCo., 80NLRB 1347;Jefferson Chemical Company,81 NLRB1393; 79 NLRB 585. WESTINGHOUSE ELECTRIC CORPORATION275(1)Allmaintenance employees, excluding all other employees,office, clerical, technical, and professional employees, guards, andsupervisors as defined in the Act.(2)All production employees, excluding all otheremployees,office, clerical, and professional employees, guards, and supervisors asdefined in the Act.If a majority of the employees in each of the voting groups (1) and(2) select the Joint Petitioner, they will be taken to have indicatedtheir desire to constitute a single appropriate unit. If a majorityof the employees in voting group (1) select a labor organization whichis not selected by the employees in voting group (2), the employees invoting group (1) will be taken to have indicated their desire to con-stitute a separate unit. If a majority of the employees in votinggroup (2) alone vote for the Joint Petitioner, that union will be certi-fied for such unit.The Regional Director is instructedto issue acertification of representatives consistent herewith to the bargainingagent or agents selected for such unit or units, which the Board, underthe circumstances, finds to be appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Elections omitted from publication in thisvolume.]WESTINGHOUSE ELECTRIC CORPORATION,ELECTRONIC TUBE DIVISIONandUNITED BROTHERHOOD OF CARPENTERS&JOINERS OF AMERICA,AFL, PETITIONERWESTINGHOUSE ELECTRIC CORPORATION,ELECTRONIC TUBE DIVISIONandDISTRICT LODGENo.58,INTERNATIONAL ASSOCIATION OF MA-CHINISTS,AFL,PETITIONER.Cases Nos.3-RC-1084and 3-RC-1101.January 14, 1953Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeKatherine A. Tarbell, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :102 NLRB No. 30.